Opinion issued December 17, 2009










In The
Court of Appeals
For The
First District of Texas




NO. 01–08–00483–CV




TAY ENTERPRISES LLC A/K/A AND D/B/A TAY ENTERPRISES AND
BRANDON HOME FURNISHINGS, Appellants

V.

CLASSICS BY CASABIQUE, Appellee




On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No.  836096




MEMORANDUM OPINIONAppellants Tay Enterprises LLC a/k/a and d/b/a Tay Enterprises and Brandon
Home Furnishings have failed to timely file a brief.  See Tex. R. App. P. 38.8(a)
(failure of appellant to file brief).  After being notified that this appeal was subject to
dismissal, appellant did not adequately respond.  See Tex. R. App. P. 42.3(b)
(allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Massengale.